UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Capitol Services, Inc. 615 S. Dupont Hwy. Dover, DE 19901 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS 66224 Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:5/31 Date of reporting period:8/31/11 Item 1. Schedule of Investments. Cloud Capital Strategic Large Cap Fund Portfolio of Investments – (Unaudited) August 31, 2011 Shares Value Common Stocks — 93.0% Consumer Discretionary — 9.9% Abercrombie & Fitch Co.,Class A $ Amazon.com, Inc. * Apollo Group, Inc., Class A * AutoNation, Inc. * AutoZone, Inc. * Bed Bath & Beyond, Inc. * Best Buy Co., Inc. Big Lots, Inc. * Cablevision Systems Corp. CarMax, Inc. * Carnival Corp. CBS Corp., Class B Coach, Inc. Comcast Corp., Class A Darden Restaurants, Inc. DeVry, Inc. DIRECTV, Class A * Discovery Communications, Inc., Class A * DR Horton, Inc. Expedia, Inc. Family Dollar Stores, Inc. Ford Motor Co. * Fortune Brands, Inc. GameStop Corp., Class A * Gannett Co., Inc. Gap, Inc. Genuine Parts Co. Goodyear Tire & Rubber Co. * Harley-Davidson, Inc. Harman International Industries, Inc. Hasbro, Inc. Home Depot, Inc. International Game Technology Interpublic Group of Cos., Inc. JC Penney Co., Inc. Johnson Controls, Inc. Kohl's Corp. Leggett & Platt, Inc. Lennar Corp., Class A 12 Limited Brands, Inc. Lowe's Cos., Inc. Macy's, Inc. Marriott International, Inc., Class A Mattel, Inc. McDonald's Corp. McGraw-Hill Cos, Inc. Meredith Corp. Netflix, Inc. * Newell Rubbermaid, Inc. News Corp., Class A NIKE, Inc., Class B Nordstrom, Inc. Omnicom Group, Inc. O'Reilly Automotive, Inc. * 65 Priceline.com, Inc. * Pulte Group, Inc. * RadioShack Corp. Ralph Lauren Corp. Ross Stores, Inc. Scripps Networks Interactive, Inc., Class A Sears Holdings Corp. * Staples, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tiffany & Co. Time Warner, Inc. Time Warner, Inc. TJX Cos., Inc./The Urban Outfitters, Inc. * V.F. Corp. Viacom, Inc., Class B Walt Disney Co./The 88 Washington Post Co., Class B Whirlpool Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. See accompanying notes which are an integral part of these portfolios of investments. Consumer Staples — 10.4% Altria Group, Inc. Archer Daniels Midland Co. Avon Products, Inc. Brown-Forman Corp., Class B Campbell Soup Co. Clorox Co./The Coca-Cola Co./The Coca-Cola Enterprises, Inc. Colgate-Palmolive Co. ConAgra Foods, Inc. Constellation Brands, Inc., Class A * Costco Wholesale Corp. CVS Caremark Corp. Dean Foods Co. * Dr Pepper Snapple Group, Inc. Estee Lauder Cos., Inc./The, Class A General Mills, Inc. Hershey Co./The HJ Heinz Co. Hormel Foods Corp. JM Smucker Co. Kellogg Co. Kimberly-Clark Corp. Kraft Foods, Inc., Class A Kroger Co./The Lorillard, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Molson Coors Brewing Co., Class B PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. Reynolds American, Inc. Safeway, Inc. Sara Lee Corp. SUPERVALU, Inc. Sysco Corp. Target Corp. Tyson Foods, Inc., Class A Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. See accompanying notes which are an integral part of these portfolios of investments. Energy — 10.4% Alpha Natural Resources, Inc. * Anadarko Petroleum Corp. Apache Corp. Baker Hughes, Inc. Cabot Oil & Gas Corp. Cameron International Corp. * Chesapeake Energy Corp. Chevron Texaco Corp. ConocoPhillips Consol Energy, Inc. Denbury Resources, Inc. * Devon Energy Corp. Diamond Offshore Drilling, Inc. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. FMC Technologies, Inc. * Halliburton Co. Helmerich & Payne, Inc. Hess Corp. Marathon Oil Corp. Murphy Oil Corp. Nabors Industries Ltd * National Oilwell Varco, Inc. Newfield Exploration Co. * Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Rowan Cos., Inc. * Schlumberger Ltd. Southwestern Energy Co. * Spectra Energy Corp. Sunoco, Inc. Tesoro Corp. * Valero Energy Corp. Williams Cos., Inc./The See accompanying notes which are an integral part of these portfolios of investments. Financials — 8.9% ACE Ltd Aflac, Inc. Allstate Corp. American Express Co. American International Group, Inc.* Ameriprise Financial, Inc. Aon Corp. Assurant, Inc. Automatic Data Processing, Inc. Bank of America Corp. Bank of Montreal Bank of New York Mellon Corp./The BB&T Corp. Berkshire Hathaway, Inc.,Class B * Capital One Financial Corp. CB Richard Ellis Group, Inc., Class A * Charles Schwab Corp. Chubb Corp. Cincinnati Financial Corp. Citigroup, Inc. CME Group, Inc. Comerica, Inc. Discover Financial Services E*Trade Financial Corp. * Federated Investors, Inc.,Class B Fifth Third Bancorp First Horizon National Corp. Franklin Resources, Inc. Genworth Financial, Inc.,Class A * Goldman Sachs Group, Inc. H & R Block, Inc. Hartford Financial Services Group, Inc. Hudson City Bancorp, Inc. IntercontinentalExchange, Inc. * Invesco Ltd. Janus Capital Group, Inc. JPMorgan Chase & Co. KeyCorp Legg Mason, Inc. Leucadia National Corp. Lincoln National Corp. Loews Corp. M&T Bank Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Moody's Corp. Morgan Stanley NASDAQ OMX Group, Inc. * Northern Trust Corp. NYSE Euronext People's United Financial, Inc. PNC Financial Services Group, Inc. Principal Financial Group Progressive Corp. ProLogis, Inc. Prudential Financial, Inc. Regions Financial Corp. SLM Corp. State Street Corp. SunTrust Banks, Inc. T. Rowe Price Group, Inc. Torchmark Corp. Travelers Cos., Inc. U.S. Bancorp Unum Group Wells Fargo & Co. Weyerhaeuser Co. XL Group PLC Zions Bancorp. See accompanying notes which are an integral part of these portfolios of investments. Health Care — 10.3% Abbott Laboratories Aetna, Inc. Agilent Technologies, Inc. * Allergan, Inc. AmerisourceBergen Corp. Amgen, Inc. * Baxter International, Inc. Becton Dickinson and Co. Biogen Idec, Inc. * Boston Scientific Corp. * Bristol-Myers Squibb Co. Cardinal Health, Inc. CareFusion Corp. * Celgene Corp. * Cephalon, Inc. * Cerner Corp. * CIGNA Corp. Coventry Health Care, Inc. * CR Bard, Inc. DaVita, Inc. * DENTSPLY International, Inc. Eli Lilly & Co. Express Scripts, Inc. * Forest Laboratories, Inc. * Gilead Sciences, Inc. * Hospira, Inc. * Humana, Inc. Intuitive Surgical, Inc. * Johnson & Johnson Laboratory Corp. of America Holdings * Life Technologies Corp. * McKesson Corp. Medco Health Solutions, Inc. * Medtronic, Inc. Merck & Co., Inc. Mylan Laboratories, Inc. * Patterson Cos., Inc. PerkinElmer, Inc. Pfizer, Inc. Quest Diagnostics, Inc. St. Jude Medical, Inc. Stryker Corp. Tenet Healthcare Corp. * Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Varian Medical Systems, Inc. * Waters Corp. * 13 Watson Pharmaceutical, Inc. * WellPoint, Inc. Zimmer Holdings, Inc. * See accompanying notes which are an integral part of these portfolios of investments. Industrials — 10.6% 3M Co. Avery Dennison Corp. Boeing Co. Caterpillar, Inc. CH Robinson Worldwide, Inc. Cintas Corp. CSX Corp. Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Dun & Bradstreet Corp. Eaton Corp. Emerson Electric Co. Equifax, Inc. Expeditors International of Washington, Inc. Fastenal Co. FedEx Corp. Flowserve Corp. Fluor Corp. General Dynamics Corp. General Electric Co. Goodrich Corp. Honeywell International, Inc. Illinois Tool Works, Inc. Ingersoll-Rand PLC Iron Mountain, Inc. ITT Corp. Jabil Circuit, Inc. Jacobs Engineering Group,Inc. * L-3 Communications Holdings, Inc. Lockheed Martin Corp. Masco Corp. Norfolk Southern Corp. Northrop Grumman Corp. PACCAR, Inc. Pall Corp. Parker Hannifin Corp. Pitney Bowes Inc. Precision Castparts Corp. Quanta Services, Inc. * R.R. Donnelley & Sons Co. Raytheon Co. Republic Services, Inc., Class A Robert Half International, Inc. Rockwell Collins, Inc. Rockwell International Corp. Roper Industries, Inc. Ryder System, Inc. Snap-on, Inc. Southwest Airlines Co. Stanley Black & Decker, Inc. Stericycle, Inc. * Textron, Inc. Tyco International, Ltd. Union Pacific Corp. 7 United Parcel Service, Inc., Class B United Technologies Corp. W.W. Grainger, Inc. Waste Management, Inc. See accompanying notes which are an integral part of these portfolios of investments. Information Technology — 8.6% Adobe Systems, Inc. * Advanced Micro Devices, Inc. * Akamai Technologies, Inc. * Altera Corp. Amphenol Corp. Analog Devices, Inc. 4 Apple, Inc. * Applied Materials, Inc. Autodesk, Inc. * BMC Software, Inc. * Broadcom Corp., Class A * CA, Inc. Cisco Systems, Inc. Citrix Systems, Inc. * Cognizant Technology Solutions Corp., Class A * Computer Sciences Corp. Compuware Corp. * Corning, Inc. Dell, Inc. * eBay, Inc. * Electronic Arts, Inc. * EMC Corp. * F5 Networks, Inc. * Fidelity National Information Services, Inc. First Solar, Inc. * Fiserv, Inc. * FLIR Systems, Inc. 9 Google, Inc., Class A * Harris Corp. Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Intuit, Inc. JDS Uniphase Corp. * Juniper Networks, Inc. * KLA-Tencor Corp. Lexmark International, Inc., Class A * Linear Technology Corp. LSI Corp. * 91 Mastercard, Inc., Class A MEMC Electronic Materials,Inc. * Microchip Technology, Inc. Micron Technology, Inc. * Microsoft Corp. Molex, Inc. Monster Worldwide, Inc. * National Semiconductor Corp. NetApp, Inc. * Novellus Systems, Inc. * NVIDIA Corp. * Oracle Corp. Paychex, Inc. QLogic Corp. * QUALCOMM, Inc. Red Hat, Inc. * SAIC, Inc. * Salesforce.com, Inc. * SanDisk Corp. * Symantec Corp. * Tellabs, Inc. Teradata Corp. * Teradyne, Inc. * Texas Instruments, Inc. Total System Services, Inc. VeriSign, Inc. * Visa, Inc., Class A Western Digital Corp. * Western Union Co. Xerox Corp. Xilinx, Inc. Yahoo!, Inc. * See accompanying notes which are an integral part of these portfolios of investments. Materials — 10.4% Air Products and Chemicals, Inc. Airgas, Inc. AK Steel Holdings Corp. Alcoa, Inc. Allegheny Technologies, Inc. Ball Corp. Bemis Co. CF Industries Holdings, Inc. Cliffs Natural Resources, Inc. Dow Chemical Co./The Du Pont (E.I.) de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. * Freeport-McMoran Copper & Gold, Inc., Class B International Flavors & Fragrances, Inc. International Paper Co. MeadWestvaco Corp. Monsanto Co. Newmont Mining Corp. Nucor Corp. Owens-Illinois, Inc. * PPG Industries, Inc. Praxair, Inc. Sealed Air Corp. Sherwin-Williams Co./The Sigma-Aldrich Corp. Titanium Metals Corp. United States Steel Corp. Vulcan Materials Co. Real Estate Investment Trusts — 1.7% Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. Public Storage, Inc. Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Telecommunication Services — 1.5% American Tower Corp.,Class A * AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. MetroPCS Communications,Inc. * Sprint Nextel Corp. * 8 Verizon Communications, Inc. Windstream Corp. See accompanying notes which are an integral part of these portfolios of investments. Utilities — 10.3% AES Corp. * Ameren Corp. American Electric Power Company, Inc. CenterPoint Energy, Inc. CMS Energy Corp. 8 Consolidated Edison, Inc. Constellation Energy Group,Inc. * Dominion Resources, Inc.,Class A DTE Energy Co. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. Integrys Energy Group, Inc. NextEra Energy, Inc. Nicor, Inc. NiSource, Inc. Northeast Utilities NRG Energy, Inc. * 7 Oneok, Inc. Pepco Holdings, Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy Southern Co. TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks(Cost $23,842,866) Total Investments (Cost $23,842,866) — 93.0% Other Assets in Excess of Liabilities — 7.0% Net Assets — 100.0% $ *Non-income producing security. PLC – Public Liability Company Tax Related Unrealized appreciation Unrealized depreciation ) Net unrealized depreciation $ ) Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these portfolios of investments. Cloud Capital Strategic Mid Cap Fund Portfolio of Investments – (Unaudited) August 31, 2011 Shares Value Common Stocks — 87.2% Consumer Discretionary — 10.0% 99 Cents Only Stores * $ Aaron's, Inc. Advance Auto Parts, Inc. Aeropostale, Inc. * American Eagle Outfitters, Inc. American Greetings Corp. Ann, Inc. * Ascena Retail Group, Inc. * Bally Technologies, Inc. * Barnes & Noble, Inc. Bob Evans Farms, Inc. BorgWarner, Inc. * Boyd Gaming Corp. * Brinker International, Inc. Career Education Corp. * Cheesecake Factory, Inc. * Chico's FAS, Inc. Collective Brands, Inc. * Deckers Outdoor Corp. * Dick's Sporting Goods, Inc. * Dillard's, Inc. Dollar Tree, Inc. * Domino's Pizza, Inc. * DreamWorks Animation SKG, Inc. * Eastman Kodak Co. * Foot Locker, Inc. Fossil, Inc. * Gentex Corp. Guess?, Inc. Hanesbrands, Inc. * Harte-Hanks, Inc. International Speedway Corp., Class A ITT Educational Services, Inc. * John Wiley & Sons, Inc. KB Home Lamar Advertising Co., Class A * Life Time Fitness, Inc. * LKQ Corp. * Matthews International Corp. MDC Holdings, Inc. Meredith Corp. Mohawk Industries, Inc. * New York Times Co./The, Class A * 49 NVR, Inc. * Office Depot, Inc. * Panera Bread Co., Class A * PetSmart, Inc. Polaris Industries, Inc. PVH Corp. Regis Corp. Rent-A-Center, Inc. Ryland Group, Inc. Saks, Inc. * Scholastic Corp. Scientific Games Corp., Class A * Service Corp. International Sotheby's Strayer Education, Inc. Thor Industries, Inc. Timberland Co., Class A * Toll Brothers, Inc. * Tractor Supply Co. Tupperware Brands Corp. Under Armour, Inc., Class A * Warnaco Group, Inc. * Wendy's Co. Williams-Sonoma, Inc. WMS Industries, Inc. * See accompanying notes which are an integral part of these portfolios of investments. Consumer Staples — 9.5% BJ's Wholesale Club, Inc. * Church & Dwight Co., Inc. Corn Products International, Inc. Energizer Holdings, Inc. * Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Hansen Natural Corp. * Lancaster Colony Corp. Ralcorp Holding, Inc. * Ruddick Corp. Smithfield Foods, Inc. * Tootsie Roll Industries, Inc. Universal Corp. Energy — 10.2% Arch Coal, Inc. Atwood Oceanics, Inc. * Bill Barrett Corp. * Black Hills Corp. Carbo Ceramics, Inc. Cimarex Energy Co. Comstock Resources, Inc. * Dresser-Rand Group, Inc. * Dril-Quip, Inc. * Energen Corp. Exterran Holdings, Inc. * Forest Oil Corp. * Helix Energy Solutions Group, Inc.* Northern Oil and Gas, Inc. * Oceaneering International, Inc. Oil States International, Inc. * Overseas Shipholding Group, Inc. Patriot Coal Corp. * Patterson-UTI Energy, Inc. Plains Exploration & Production Co.* Quicksilver Resources, Inc. * SM Energy Co. Southern Union Co. Superior Energy Services, Inc. * Tidewater, Inc. Unit Corp. * See accompanying notes which are an integral part of these portfolios of investments. Financials — 6.9% Affiliated Managers Group, Inc. * American Financial Group, Inc. Apollo Investment Corp. Arthur J Gallagher & Co. Aspen Insurance Holdings Ltd. Associated Banc-Corp. Astoria Financial Corp. BancorpSouth, Inc. Bank of Hawaii Corp. Brown & Brown, Inc. Cathay General Bancorp City National Corp. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. East West Bancorp, Inc. Eaton Vance Corp. Equity One, Inc. Everest Re Group, Ltd. Fidelity National Title Group, Inc. First American Financial Corp. First Niagara Financial Group, Inc. FirstMerit Corp. Fulton Financial Corp. Greenhill & Co., Inc. Hancock Holding Co. Hanover Insurance Group, Inc. HCC Insurance Holdings, Inc. International Bancshares Corp. Jefferies Group, Inc. Jones Lang LaSalle, Inc. Kemper Corp. Mercury General Corp. MSCI, Inc., Class A * New York Community Bancorp, Inc. Old Republic International Corp. Omega Healthcare Investors, Inc. Potlatch Corp. Prosperity Bancshares, Inc. Protective Life Corp. Raymond James Financial, Inc. Reinsurance Group of America, Inc. SEI Investments Co. StanCorp Financial Group, Inc. SVB Financial Group * Synovus Financial Corp. Taubman Centers, Inc. TCF Financial Corp. Transatlantic Holdings, Inc. Trustmark Corp. Valley National Bancorp W.R. Berkley Corp. Waddell & Reed Financial, Inc. Washington Federal, Inc. Webster Financial Corp. Westamerica Bancorp See accompanying notes which are an integral part of these portfolios of investments. Health Care — 9.7% Allscripts Healthcare Solutions,Inc. * Bio-Rad Laboratories, Inc. * Catalyst Health Solutions, Inc. * Charles River Laboratories International, Inc. * Community Health Systems, Inc. * Cooper Cos., Inc. Covance, Inc. * Endo Pharmaceuticals Holdings,Inc.* Gen-Probe, Inc. * Health Management Associates, Inc.* Health Net, Inc. * Henry Schein, Inc. * Hill-Rom Holdings, Inc. Hologic, Inc. * IDEXX Laboratories, Inc. * Kindred Healthcare, Inc. * Kinetic Concepts, Inc. * LifePoint Hospitals, Inc. * Lincare Holdings, Inc. Masimo Corp. * Medicis Pharmaceutical Corp. Mednax, Inc. * Mettler-Toledo International,Inc.* Omnicare, Inc. Orthofix International NV * Owens & Minor, Inc. Perrigo Co. Pharmaceutical Product Development, Inc. ResMed, Inc. * STERIS Corp. Techne Corp. Teleflex, Inc. Thoratec Corp. * United Therapeutics Corp. * Universal Health Services, Inc., Class B VCA Antech. Inc. * Vertex Pharmaceuticals, Inc. * WellCare Health Plans, Inc. * See accompanying notes which are an integral part of these portfolios of investments. Industrials — 10.0% Acuity Brands, Inc. Aecom Technology Corp. * AGCO Corp. * Alaska Air Group, Inc. * Alexander & Baldwin, Inc. Alliant Techsystems, Inc. AMETEK, Inc. BE Aerospace, Inc. * Brink's Co. Carlisle Cos, Inc. Clean Harbors, Inc. * Con-way, Inc. Copart, Inc. * Corporate Executive Board Co. Corrections Corp. of America * Crane Co. Deluxe Corp. Donaldson Co., Inc. FTI Consulting, Inc. * Gardner Denver, Inc. GATX Corp. Graco, Inc. Granite Construction, Inc. Harsco Corp. Herman Miller, Inc. HNI Corp. Hubbell, Inc., Class B Huntington Ingalls Industries,Inc.* IDEX Corp. JB Hunt Transport Services, Inc. JetBlue Airways Corp. * Kansas City Southern * KBR, Inc. Kennametal, Inc. Kirby Corp. * Korn/Ferry International * Landstar System, Inc. Lennox International, Inc. Lincoln Electric Holdings, Inc. Manpower, Inc. Mine Safety Appliances Co. MSC Industrial Direct Co. Nordson Corp. Oshkosh Corp. * Pentair, Inc. Regal-Beloit Corp. Rollins, Inc. Shaw Group, Inc. * SPX Corp. Terex Corp. * Thomas & Betts Corp. * Timken Co. Towers Watson & Co. Trinity Industries, Inc. Triumph Group, Inc. United Rentals, Inc. * URS Corp. * UTi Worldwide, Inc. Valmont Industries, Inc. Wabtec Corp. Waste Connections, Inc. Watsco, Inc. Werner Enterprises, Inc. Woodward, Inc. See accompanying notes which are an integral part of these portfolios of investments. Information Technology — 9.2% ACI Worldwide, Inc. * Acxiom Corp. * ADTRAN, Inc. Advent Software, Inc. * Alliance Data Systems Corp. * ANSYS, Inc. * AOL, Inc. * Arrow Electronics, Inc. * Atmel Corp. * Avnet, Inc. * Broadridge Financial Solutions, Inc. Cadence Design Systems, Inc. * Ciena Corp. * Concur Technologies, Inc. * Convergys Corp. * CoreLogic, Inc. * Cree, Inc. * Cypress Semiconductor Corp. * Diebold, Inc. Digital River, Inc. * DST Systems, Inc. Equinix, Inc. * Factset Research Systems, Inc. Fair Isaac Corp. Fairchild Semiconductor International, Inc. * Gartner, Inc. * Global Payments, Inc. Informatica Corp. * Ingram Micro, Inc., Class A * Integrated Device Technology, Inc.* International Rectifier Corp. * Intersil Corp., Class A Itron, Inc. * Jack Henry & Associates, Inc. Lam Research Corp. * Lender Processing Services, Inc. Mantech International Corp. Mentor Graphics Corp. * MICROS Systems, Inc. * National Instruments Corp. NCR Corp. * NeuStar, Inc., Class A * Parametric Technology Corp. * Plantronics, Inc. Polycom, Inc. * QLogic Corp. * Quest Software, Inc. * Rackspace Hosting, Inc. * RF Micro Devices, Inc. * Riverbed Technology, Inc. * Rovi Corp. * Semtech Corp. * Silicon Laboratories, Inc. * Skyworks Solutions, Inc. * Solera Holdings, Inc. Synopsys, Inc. * Tech Data Corp. * TIBCO Software, Inc. * Trimble Navigation, Ltd. * ValueClick, Inc. * Varian Semiconductor Equipment Associates, Inc. * Vishay Intertechnology, Inc. * Zebra Technologies Corp., Class A * See accompanying notes which are an integral part of these portfolios of investments. Materials — 9.5% Albemarle Corp. Aptargroup, Inc. Ashland, Inc. Cabot Corp. Carpenter Technology Corp. Commercial Metals Co. Compass Minerals International, Inc. Cytec Industries, Inc. Domtar Corp. Greif, Inc. Intrepid Potash, Inc. * Louisiana-Pacific Corp. * Lubrizol Corp. Martin Marietta Materials, Inc. Minerals Technologies, Inc. NewMarket Corp. Olin Corp. Packaging Corp. of America Reliance Steel & Aluminum Co. Rock-Tenn Co. RPM International, Inc. Scotts Miracle-Gro Co., Class A Sensient Technologies Corp. Silgan Holdings, Inc. Sonoco Products Co. Steel Dynamics, Inc. Temple-Inland, Inc. Valspar Corp. Worthington Industries, Inc. Real Estate Investment Trusts — 2.6% Alexandria Real Estate Equities, Inc. BRE Properties, Inc. Camden Property Trust Corporate Office Properties Trust Cousins Properties, Inc. Duke Realty Corp. Essex Property Trust, Inc. Federal Realty Investment Trust Highwoods Properties, Inc. Hospitality Properties Trust Liberty Property Trust Mack-Cali Realty Corp. Macerich Co./The Rayonier, Inc. Realty Income Corp. Regency Centers Corp. Senior Housing Properties Trust SL Green Realty Corp. UDR, Inc. Ventas, Inc. Weingarten Realty Investors Telecommunication Services — 0.3% Telephone & Data Systems, Inc. TW Telecom, Inc. * See accompanying notes which are an integral part of these portfolios of investments. Utilities — 9.3% AGL Resources, Inc. Alliant Energy Corp. Aqua America, Inc. Atmos Energy Corp. Cleco Corp. DPL, Inc. Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. MDU Resources Group, Inc. National Fuel Gas Co. NSTAR NV Energy, Inc. OGE Energy Corp. Oneok, Inc. PNM Resources, Inc. Questar Corp. UGI Corp. Vectren Corp. Westar Energy, Inc. WGL Holdings, Inc. Total Common Stocks(Cost $20,853,929) Exchange-Traded Funds — 5.9% ProShares UltraPro MidCap400 Fund Total Exchange-Traded Funds(Cost $1,213,039) Total Investments (Cost $22,066,968) — 93.1% Other Assets in Excess of Liabilities — 6.9% Net Assets — 100.0% $ * Non-income producing security. Tax Related Unrealized appreciation Unrealized depreciation ) Net unrealized depreciation $ ) Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these portfolios of investments. Cloud Capital Funds Related Notes to the Portfolios of Investments August 31, 2011 (Unaudited) Security Transactions and Related Income - The Cloud Capital Funds (“Funds”) follow industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statement and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are accreted or amortized using the effective interest method. The ability of issuers of debt securities held by each Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Withholding taxes on foreign dividends have been provided for in accordance with each Funds understanding of the applicable country’s tax rules and rates. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that each Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Accounting principles generally accepted in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of each Funds investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Funds own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks and exchange-traded funds, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Fund believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when each Fund determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Funds, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Cloud Capital Funds Related Notes to the Portfolios of Investments - continued August 31, 2011 (Unaudited) Fixed income securities that are valued using market quotations in an active market will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Funds believe such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Funds decide that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by each Fund, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities (those with maturities of less than 60 days when acquired or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Funds are required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by each Fund would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in each Funds opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before each Funds NAV calculation that may affect a security’s value, or the Funds are aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available.Any fair valuation pricing done outside each Funds approved pricing methods must be approved by the Pricing Committee of the Board. The following is a summary of the inputs used to value the Cloud Capital Strategic Large Cap Fund’s investments as of August 31, 2011: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
